                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           No. 5:20-CV-00242-FL

ERNEST YOUNGBLOOD,                            )
                                              )
                          Plaintiff,          )
                                              )
      v.                                      )      ORDER
                                              )
KILOLO KIJAKAZI,                              )
Acting Commissioner of                        )
Social Security,                              )
                                              )
                          Defendant.          )

      Pursuant to the power of this Court to enter a judgment affirming, modifying,

or reversing the Commissioner’s decision with remand in Social Security actions

under sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

and upon consideration of Defendant’s unopposed request to remand this cause for

further administrative action, the Court hereby reverses Defendant’s decision under

sentence four of 42 U.S.C. § 405(g) and remands the case to Defendant for further

administrative action. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

                       27th day of July, 2021.
      SO ORDERED this _______



                                              __________________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




           Case 5:20-cv-00242-FL Document 26 Filed 07/27/21 Page 1 of 1
